I cannot follow the reasoning that acquits the anonymous authors of the screed before us of deliberate, serious, and material acts calculated to defeat the election of the incumbent of judicial office. The majority see in this paper "unmeasured vilification" of the entire Meeker county bar, of which contestant was a member and for the purpose of the attack the most important member. No intelligent voter could read this publication and understand it to charge less than a conspiracy to enrich the members of the bar at the expense of the widows and orphans of the county. Such a conspiracy could not be effective without the coöperation of the incumbent of the office of the judge of probate. This contestant then held that office. No voter could distinguish between what was expected of contestant and what he had already done during his tenure. The irresistible implication of the language used charges lack of "integrity," "honesty, and sincerity" to contestant in the administration of his office. It assails his "ethics and Americanism." And it leaves no doubt in anyone's mind about his inclusion in its charges by alleging that the maligned group got together and endorsed "one of their own number" for judge of probate. Here was no mere vilification of contestant's supporters. The screed attacked the judge himself. No ordinary person would see ambiguity in these charges. He would see just what was intended, a direct attack on the judge, who was the real target of the abuse. The anonymous authors were not seeking to defeat the bar. They were aiming at the judge. No one could misunderstand that. The charges made were skilfully preceded by an appeal to prejudice wholly unfounded in fact. The desirable qualifications for judge of probate as set forth by the lawyers' endorsement did not apply to all other offices as charged. I think the contestee, with whose "knowledge or consent" these charges were published and circulated, should forfeit his office.